Case 1:19-cv-17196-NLH-JS Document 201 Filed 10/08/20 Page 1 of 2 PageID: 2333



October 8, 2020

Joel Schneider, USMJ
United States District Court
District of New Jersey
1 John F. Gerry Plaza
Camden, NJ 08101


RE: McBride v. Washington Township et al. 1:19-cv-17196

Dear Judge Schneider,

As the Plaintiff proceeding pro se, I write to the Court to express my growing concern for the safety of
litigants adverse to Defendant Washington Township. I placed the Court on notice that my wife and her
business have been repeatedly harassed by an unknown actor on social media known as “Pedro Lopez.”
The choice of the pseudonym is troubling because Pedro Lopez is convicted Columbian serial killer of
women. It caused my wife terrible fear. Through the work of neighbors, we discovered that this person
is employed by Washington Township and has access to confidential records of active investigations by
law enforcement and released those into the public domain. Setting aside this Court’s strong position
that the wives and children of the litigants to this action should not be drug through the mud, the
reckless behavior of the Defendant’s employee compromises the civil rights of victims and suspects
associated with criminal cases out of Washington Township. The actor further chose a stereotypical
anti-Hispanic name not only to target my wife but also to use anti-Hispanic epithets to target an Italian
man running for Mayor of Defendant Washington Township.

I am now in possession of additional evidence that another neighbor of mine with active litigation
against Defendant Washington Township, Joseph Junfola, is being targeted for harassment and
intimidation by other Washington Township employees—including at least one Washington Township
police officer posting under the pseudonym “Don Johnson” and with knowledge of the assignments of
fellow Washington Township officer Michael Kurz.

This Court has already indicated that it is disturbed by this behavior. Now, we have flagrant anti-Hispanic
behavior that is flatly unacceptable. The Court should take under advisement that Plaintiff did watch the
ABC News broadcast of the interview between Robin Roberts and Judge Salas. Judge Salas disclosed, on
national television, that an FBI debriefing revealed that she and her family were being targeted because
of her Hispanic heritage. In this instant case, we have an employee of Defendant Washington Township,
possibly in the litigation control group for this instant case, exhibiting similarly disturbing anti-Hispanic
behavior stupidly directed at an Italian-American man who isn’t even Hispanic.

As I shared on our status conference on September 25, 2020, I have concern that a member of the
Township’s litigation control group may have a substance abuse problem that may not only hinder
opposing counsel’s ability to discuss a meaningful and mutually acceptable settlement of this matter. It
may also increase the risk to my family’s safety. Given the tragedy that has befallen this Court, I beseech
this Court to look closely at these early signs of very disturbing behavior and take all actions necessary to
Case 1:19-cv-17196-NLH-JS Document 201 Filed 10/08/20 Page 2 of 2 PageID: 2334



prevent another tragedy. Defendant Washington Township knows who this actor is because the social
media profile (i.e. discoverable evidence in this case) was deleted merely 30 minutes after I filed a
complaint with Chief Pat Gurcsik of the Defendant’s police department. Perplexingly, Defendant has still
not terminated the employment of this person for cause.

I would ask that this Court seek a response from Opposing Counsel to understand what Mr. Birchmeier
is doing to gain control of his client and its employee’s behavior.

Very truly yours,



Brian McBride

Plaintiff Pro Se

86 Goodwin Parkway

Sewell, NJ 08080

(856) 352-2995

Enclosures
